PATENT ACQUISITION AGREEMENT




THIS PATENT ACQUISITION AGREEMENT (the “Agreement”) is made and effective as of
the 9th day of January 2012, by and between EASTGATE ACQUISITIONS CORPORATION, a
Nevada corporation (hereinafter referred to as “Purchaser”); and ANNA GLUSKIN,
an individual residing in Toronto, Canada (hereinafter referred to as “Seller”).
 




WITNESSETH




WHEREAS, Seller owns certain products, formulas, processes, proprietary
technology and/or patents and patent applications (the “Products”);




WHEREAS, Seller desires to sell to Purchaser and Purchaser desires to purchase
from Seller all of Seller’s rights, title and interest in and to the Products
and any and all other rights, assets and property related thereto;




WHEREAS, in consideration for selling the Products to Purchaser, Purchaser will
issue to Seller and/or its assigns and designees, shares of the Purchaser’s
common stock;




WHEREAS, each Party to this Agreement desires to and will make certain
representations, warranties and commitments in connection with the transactions
contemplated herein and also to prescribe various conditions thereto.




NOW, THEREFORE, in consideration of the foregoing, the mutual promises,
conditions and covenants herein contained, and other good and valuable
considerations, the receipt of which is hereby acknowledged, it is agreed as
follows:




Section 1.  Purchase of Products.   Based upon the foregoing and subject to the
terms and conditions of this Agreement, Seller hereby sells, assigns and
transfers to Purchaser all of Seller’s rights, title and interest in and to all
of the Products, comprised of certain products, formulas, processes, proprietary
technology and/or patents and patent applications, which are more definitively
described in Attachment No. 1, annexed hereto and by this reference made a part
hereof, and any and all other rights, assets and properties related thereto.
 Seller agrees that prior to the closing of this Agreement, as defined in
Section 4 below, Seller will deliver to Purchaser all documents and other
evidences of ownership to establish the outright ownership of the Products by
Seller.




Section 2.  Assignment of Products.  




(a)

At the Closing of this Agreement, Seller hereby agrees to sell, transfer and
assign its entire right, title and interest in the Products to Assignee, free
and clear of all liens, mortgages, pledges, security interests, prior
assignments and encumbrances of any kind or nature whatsoever.   At the Closing,
Seller shall execute and have notarized the appropriate documents, including all
assignments to be filed with the U.S. Patent and Trademark Office (the “USPTO”)
and any foreign patent office that is relevant to the Products.  Seller shall
have sole responsibility and authority to prosecute any pending patent
application included in the  Products and Purchaser shall assume responsibility
for all fees and expenses associated with the Products, including, without
limitation, all maintenance, annuity and prosecution-related fees and expenses.

 







(b)

Prior to the Closing, Seller will procure and deliver to Purchaser,
certifications and other requisite documents evidencing the assignment of the
Products, or any component thereof, to the Seller, whereby Seller (i) certifies
that it has full right to convey such Products or components, (ii) that it has
no knowledge of any mis-joinder or non-joinder of inventorship in the Products,
and (iii) that it has assigned all of their ownership interests in the Products
or components thereto to Seller.




(c)

At any time and from time to time after the Closing at Purchaser’s reasonable
request and expense, Seller shall promptly execute and deliver, in a form
reasonably acceptable to Purchaser, such instruments of sale, transfer,
conveyance, assignment and confirmation as may reasonably be required, and shall
take such other action as Purchaser may reasonably request, to more effectively
transfer, convey and assign to Purchaser all of Seller’s right, title and
interest in the Products and to confirm such sale, transfer, conveyance and
assignment by Seller to Purchaser.  In the event that a party becomes aware of
any existing patent or pending patent application that is covered by any
component of the Products, but which is not currently listed on Attachment No.
1, such patent or patent application shall automatically be added to Attachment
No. 1 and shall be deemed to constitute an assignment of patents for all
purposes hereunder.  




(d)

Seller shall retain all rights, titles and interest in and to all patents and
patent applications currently owned by Seller and not otherwise included in the
Products included in Attachment No. 1, or to be acquired in the future.




Section 3.  Consideration.  In consideration for Seller’s sale and transfer of
the Products, Purchaser agrees to pay at the Closing to Seller and/or its
assigns and designees, 10,000,000 shares of Purchasers authorized, but
previously unissued common stock, post-split to reflect the 7.75 shares for one
share forward stock split described in Section 5(a) below.  At the Closing,
Purchaser will direct its transfer agent to record and, as soon as practicable
after the Closing, certificate and issue the 10,000,000 post-split shares of
Purchaser’s common stock to Seller and/or its assigns and designees.
 Purchaser’s shares to be issued to Seller hereunder will not be registered
under the Securities Act of 1933, as amended (the “Securities Act”), and will be
issued pursuant to an exemption or exemptions therefrom and considered
“restricted securities” within the meaning of Rule 144 promulgated under the
Securities Act.  All certificates aforementioned shares will bear an appropriate
restrictive legend in form and substance satisfactory to Purchaser and its
counsel.




Section 4.  Closing.  The Closing of this Agreement will take place at the
location and on such date as mutually determined by the parties hereto (the
“Closing” or “Closing Date”), but no later than five (5) days after all
contingencies and conditions precedent have been satisfied or waived and all
required documents having been delivered.




Section 5.  Additional Actions.  




(a)

Prior to the Closing, Purchaser will take all necessary and requisite actions to
effect a forward split of its issued and outstanding shares of common stock on a
7.75 shares for 1 share basis.  All references to shares of Purchasers common
stock herein shall be in post-split numbers unless otherwise specifically noted.














2









(b)

At the Closing, Purchaser will take all necessary and requisite actions to
authorize and cause to be issued up to 10,000,000 shares (post-split) of its
authorized, but previously unissued common stock to The Great Tao, Inc., in
consideration for services rendered for and/or monies advanced in connection
with the facilitation of this Agreement and the transactions contemplated
hereby.




(c)

Prior to the Closing, Seller agrees to secure and cause to be raised financing
of a minimum of $300,000, to be used by Purchaser for its business endeavors
subsequent to the Closing.  Of the minimum amount of financing to be raised by
Seller,  $50,000 will be paid at the Closing to Williams Investment Company
and/or its assigns and designees for services rendered in connection with the
execution of the Agreement and the transactions contemplated hereby.  Following
the Closing, Seller agrees to raise additional financing for the benefit of
Purchaser and an additional $50,000 will be paid to Williams Investment Company
and/or its assigns from the first funds to be raised following the Closing.




(d)

Contemporaneous with the Closing, the Purchasers Board of Directors will
nominate and elect Anna Gluskin and Brian Lukian as directors, effective
 immediately following the Closing.  Additional directors may be added to the
Board of Directors following the Closing at the discretion of the current Board
of Directors.




(e)

Within four (4) business days following the execution of this Agreement,
Purchaser will prepare and file with the Securities and Exchange Commission
(“SEC”) a Current Notice on Form 8-K pursuant to the Securities Exchange Act of
1934 (the “Securities Exchange Act”), disclosing the execution of the Agreement
and describing the terms of the transaction as required by such Form 8-K.
 Purchaser will amend the Form 8-K as necessary within four (4) days from the
Closing to include, if necessary, requisite audited financial statements and pro
forma financial statements as may be required under the Securities Exchange Act.




(f)

If, at any time after the Closing, any further action is necessary or desirable
to carry out the purposes of this Agreement and the transactions contemplated
hereunder, the officers and directors of Purchaser are hereby fully authorized
to take, and will take, all such lawful and necessary action.




Section 6.  Representations of Seller.  Seller hereby makes, as of the date
hereof and as of the Closing, the following representations and warranties:




(a)

Seller is an individual residing in Toronto, Canada and has the requisite power
and authority to enter into this Agreement, together with such other agreements
and documents requisite to this Agreement (the “Transaction Documents”) to which
it is a party and to perform its obligations hereunder and thereunder. The
execution of this Agreement and other Transaction Documents does not materially
violate or breach any material agreement or contract to which Seller is a party
or will, by the Closing be a party and, to the extent required, Seller has or
will have by Closing, obtained all necessary approvals or consents required by
any agreement to which it is a party.




(b)

Seller is only selling the Products to the Purchaser and not any ongoing
business or enterprise.  There are no financial statements concerning the
products and none are contemplated to be prepared.











3









(c)

Seller is the sole and exclusive owner of the Products and all underlying
products, formulas, processes, proprietary technology and/or patents and patent
applications, and it has the unencumbered right to sell and transfer its entire
right, title and interest in the Products, including, but not limited to all
patents and patent applications, to Purchaser as contemplated hereby.  All
Products are free and clear of all liens, mortgages, pledges, security
interests, prior assignments or encumbrances, and any restrictions on transfer.




(d)

Seller shall provide to Purchaser all existing files and records relating to all
of the Products.




(e)

Seller has not granted any license or right under any of the Products to any
third party.




(f)

All maintenance fees required to be paid as of the Closing Date with respect to
all Products described in Schedule No. 1 hereto, including all patents and
patent applications, have been or shall be paid by Seller.

 

(g)

All issued patents included in the Products are existing and in full force and
effect.  At the Closing, Seller will assign its entire right, title and interest
in the patents included in the Products to Purchaser.  The execution of this
Agreement will not result in the loss or impairment of the right, title and
interest in any patents that Seller will convey to Purchaser at Closing.




(h)

To the best of Seller’s knowledge, there are no actions, suits, investigations,
claims or proceedings threatened, pending or in progress relating to the
Products.  To the best of Seller’s knowledge, none of the patents included in
the Products have been or are currently involved in any reexamination, reissue,
interference proceeding or any similar proceeding and no such proceedings are
pending or threatened.  No settlement agreements, consents, judgments, orders,
forbearance to sue or similar obligations limit or restrict Seller’s rights in
and to any of the patents.  Seller has not asserted any claim against any third
party relating to infringement of any patents that are part of the Products.




(i)

To the best of Seller’s knowledge, Seller has made no public disclosures of any
non-public portion of the claimed subject matter contained in the patents
underlying the Products prior to filing with the USPTO a U.S. patent application
pertaining to any such non-public portion.




(j)

Except as may be otherwise disclosed in writing to Purchaser and set forth in an
attachment annexed hereto, there have not been any material adverse changes in
the viability or status of the Products set forth in Attachment No. 1 that would
materially and adversely affect the Products or the business or financial
position of the Purchaser.




 (k)

To the best of Seller’s knowledge, all material documents and information
regarding Seller, which have been delivered by it to Purchaser for use in
connection with this Agreement were, at the time provided, true and accurate in
all material respects.




(l)

To the best of Seller’s knowledge, no representation or warranty by Seller
contained in this Agreement contains any untrue statement of a material fact, or
omits to state a material fact necessary in order to make the statements therein
not misleading.  Except as specifically indicated elsewhere in this Agreement,
all documents delivered by Seller in connection herewith, have been and will be
complete originals, or duplicate copies thereof.





4









(m)

Seller acknowledges that the shares of Purchaser’s common stock that Seller will
receive hereunder in consideration for the Products, are deemed “restricted
securities” within the meaning of Rule 144 promulgated under the Securities Act
of 1933, and are being issued pursuant to an exemption or exemptions from such
Act.  Seller further acknowledges that it may not sell or otherwise transfer the
subject shares except pursuant to a registration statement or in reliance upon
an exemption to registration under the Securities Act.




 Section 7.  Representations of Purchaser.  Purchaser hereby makes, as of the
date hereof and as of the Closing, the following representations and warranties:




(a)

Purchaser is a corporation duly organized, validly existing, and in good
standing under the laws of the State of Nevada and has full corporate power and
has authority to carry on its business as now conducted.




(b)

Purchaser has the requisite corporate power and authority to enter into this
Agreement and to perform its obligations hereunder and to consummate the
transactions contemplated hereby.  The execution and delivery of this Agreement
and the consummation of the transactions contemplated hereby have been or will,
prior to the Closing, be duly authorized by Purchaser’s Boards of Directors.
 The execution and performance of this Agreement will not constitute a material
breach of any agreement, indenture, mortgage, license or other instrument or
document to which Purchaser is a party or to which it is otherwise subject and
will not violate any judgment, decree, order, writ, law, rule, statute, or
regulation applicable to Purchaser or its properties or to which Purchaser will,
by Closing, be a party and, to the extent required, Purchaser has, or will have
by Closing, obtained all necessary approvals or consents required by any
agreement to which it is a party.  The execution and performance of this
Agreement will not violate or conflict with any provision of the Purchaser’s
Certificates of Incorporation or Bylaws.




(c)

Purchaser has delivered to Seller, or will deliver prior to the Closing, a true
and complete copy of its audited financial statements for the fiscal years ended
December 31, 2010, and 2009 and its unaudited financial statements for the
nine-month period ended September 30, 2011 (the “Purchaser Financial
Statements”).  The Purchaser Financial Statements are complete, accurate and
fairly present the financial condition of Purchaser as of the dates thereof and
the results of its operations for the periods then ended.  There are no material
liabilities or obligations, either fixed or contingent, not reflected therein.
 The Purchaser Financial Statements have been prepared in accordance with United
States generally accepted accounting principles applied on a consistent basis
(except as may be indicated therein or in the notes thereto) and fairly present
the financial position of Purchaser as of the dates thereof and the results of
its operations and changes in financial position for the periods then ended.




(d)

Except as otherwise disclosed in writing to Seller, since September 30, 2011,
there have not been any material adverse changes in the financial position of
Purchaser except changes arising in the ordinary course of business, which
changes will not materially and adversely affect the financial position,
business or operations of Purchaser.




(e)

Except as and to the extent as may be set forth in an attachment annexed hereto,
Purchaser is not a party to any material pending litigation or, to the knowledge
of its executive officers, any governmental investigation or proceeding, not
reflected in the





5







Purchaser Financial Statements and no litigation, claims, assessments or any
governmental proceedings are threatened in writing against Purchaser.




(f)

Purchaser has filed all federal, state, county and local income, excise,
property and other tax, governmental and/or other returns, forms, filings, or
reports, which are due or required to be filed by it prior to the date hereof
and have paid or made adequate provision in the Purchaser Financial Statements
for the payment of all taxes, fees, or assessments which have or may become due
pursuant to such returns, filings or reports or pursuant to any assessments
received.  Purchaser is not delinquent or obligated for any tax, penalty,
interest, delinquency or charge and there are no tax liens or encumbrances
applicable to it.




(g)

As of the date of this Agreement, Purchaser’s authorized capital stock consists
of one hundred million (100,000,000) shares of common stock, $0.00001 par value,
of which one million five hundred thousand (1,500,000) shares are presently
issued and outstanding, which does not reflect the 7.75 shares for one share
forward stock split described in Section 5(a) above to be effective prior to the
Closing.  All outstanding shares of Purchaser common stock are, and will be at
the Closing, duly authorized, validly issued, fully paid and nonassessable.
There are no existing options, calls, claims, warrants, preemptive rights,
registration rights or commitments of any character relating to the issued or
unissued capital stock or other securities of Purchaser.




(h)

As of the date hereof and at the Closing, the shares of Purchaser’s common stock
to be issued and delivered to Seller in consideration for the Products will,
when so issued and delivered, constitute duly authorized, validly and legally
issued, fully-paid and nonassessable shares of Purchaser common stock, free and
clear of all liens, claims and encumbrances.




(i)

Prior to the Closing, Purchaser will make available for inspection by Seller or
its authorized representative, from time to time as requested by Seller, copies
of Purchaser’s financial records, minute books, and related documents.  All
documents and information regarding Purchaser that have been or will be provided
to Seller by Purchaser, or set forth in any document or other communication
disseminated to any former, existing or potential stockholders of Purchaser, to
the public or filed with the SEC, FINRA, or any federal or state securities
and/or financial regulators or authorities, are true, complete, accurate in all
material respects, not misleading, and were and are in full compliance with all
securities laws and regulations




(j)

Purchaser is and has been in material compliance with, and has conducted any
business owned or operated by it in compliance with all applicable laws, orders,
rules and regulations of all governmental bodies and agencies, including,
without limitation, all applicable securities and/or financial regulatory laws
and regulations, including, but not limited to, the Sarbanes-Oxley Act of 2002
and environmental laws and regulations, except where such noncompliance has and
will have, in the aggregate, no material adverse affect on the business,
financial condition, operations or assets of Purchaser.  Purchaser has not
received notice of any noncompliance with the foregoing, nor is it aware of any
claims or threatened claims in connection therewith.  As of the date of this
Agreement, Purchaser is, and as of the Closing, Purchaser will be, current in
its periodic reporting obligations to the SEC pursuant to the Securities
Exchange Act.














6









(k)

Except as and to the extent specifically disclosed in this Agreement and as may
be specifically disclosed or reserved against as to amount in the latest balance
sheet contained in the Purchaser Financial Statements provided to Seller, there
is no basis for any assertion against Purchaser of any material liabilities or
obligations of any nature, whether absolute, accrued, contingent or otherwise
and whether due or to become due including, without limitation, any liability
for taxes, including e-commerce sales or other taxes, interest, penalties and
other charges payable with respect thereto.  Neither the execution and delivery
of this Agreement nor the consummation of the transactions contemplated hereby
will;




(i)

Result in any payment, whether severance pay, unemployment compensation or
otherwise, becoming due from Purchaser to any person or entity, including
without limitation, any employee, director, officer;




(ii)

Increase any benefits otherwise payable to any person or entity, including
without limitation, any employee, director, officer or affiliate; or




(iii)

 Result in the acceleration of the time of payment or vesting of any such
benefits.




(l)

No aspect of Purchaser’s business, operations or assets is of such a character
as would restrict or otherwise hinder or impair Purchaser from carrying on its
business as presently being conducted and as anticipated following consummation
of this Agreement.




(m)

All shares of Purchaser’s outstanding common stock have been issued pursuant to
an appropriate exemption from registration under the Securities Act and all
applicable state securities laws.  There are no outstanding, pending or
threatened stop orders or other actions or investigations relating thereto
involving federal and state securities laws.




(o)

No representation or warranty by Purchaser contained in this Agreement and no
statement contained in any certificate, schedule or other communication
furnished pursuant to or in connection with the provisions hereof, contains or
will contain any untrue statement of a material fact, or omits to state a
material fact necessary in order to make the statements therein not misleading.
 Except as specifically indicated elsewhere in this Agreement, all documents
delivered by Purchaser in connection herewith, have been and will be complete
originals, or duplicate copies thereof.




SECTION 8  Actions Prior to Closing.




(a)

Prior to Closing, each party to this Agreement will be entitled to conduct the
appropriate due diligence investigation related to the other party.  The
representations and warranties contained in this Agreement will not be affected
or deemed waived by reason of the fact that any Party hereto discovered, or
should have discovered, that any representation or warranty is or might be
inaccurate in any respect.  Until the Closing, the Parties hereto and their
respective affiliates will keep strictly confidential and will not use in any
manner inconsistent with the transactions contemplated by this Agreement, any
information or documents obtained from the other party.




(b)

Prior to the Closing, no written news releases or public disclosure (each, a
“Disclosure”) shall be permitted by any party unless previously agreed to by all
Parties hereto, except that Purchaser will be permitted to file with the SEC the
appropriate Form 8-K within four (4) business days after the execution of this
Agreement. After Closing, any proposed Disclosure





7







by a party hereto pertaining to this Agreement or the transactions contemplated
hereby, will be submitted to the other party for its review and approval prior
to such release or disclosure, provided, however, that such approval will not be
unreasonably withheld.




(c)

Contemporaneous with or prior to the Closing, Purchaser’s Board of Directors
will take all necessary and requisite corporate and other actions to nominate
and appoint to the Board of Directors Anna Gluskin and Brian Lukian, to be
effective immediately upon the Closing.




(d) Except as contemplated by this Agreement, there will be no stock dividend,
stock split, recapitalization, or exchange of shares with respect to, or rights
issued in respect of Purchaser common stock after the date of the execution of
this Agreement and prior to the Closing, and there will be no dividends or other
distributions paid on Purchaser’s common stock after the date hereof, in each
case through and including the Closing.  




(e)

Purchaser, acting through its Board of Directors, will authorize and take all
requisite and necessary actions to prepare and file the requisite reports and/or
filings with the SEC or any other federal, state or local governmental agency or
instrumentality having jurisdiction over the transactions contemplated by this
Agreement and make whatever other reports and/or filings that may be required
pursuant to applicable law, rule or regulation.




(f)

Seller will provide to Purchaser any documents and information in Seller’s
possession or control requested by Purchaser as being necessary for inclusion in
the requite reports and/or filings to be made by Purchaser with the SEC or other
agency concerning the Agreement and the transactions contemplated hereby.
 Seller agrees to promptly correct any information provided by for use in the
reports and/or filings if, and to the extent that, such information will have
become false or misleading in any material respect, and Purchaser further agrees
to take all necessary steps to cause the reports and/or filings, as so corrected
if necessary, to be prepared and delivered to the appropriate party to the
extent required by applicable state and federal securities and financial
reporting laws.




(g)

Except as required by court order or applicable law, Seller will not voluntarily
take any action that would, or that is reasonably likely to, result in any of
the conditions to this Agreement not being satisfied.  Without limiting the
generality of the foregoing neither Seller nor Purchaser will intentionally take
any action that would result in;




(i)

Any of its representations and warranties set forth in this Agreement that are
qualified as to materiality becoming untrue; or




(ii)

Any of such representations and warranties that are not so qualified becoming
untrue in any material respect.




(h)

The Closing is contingent upon the successful completion of the $300,000
financing depicted in Section 5(c) above.  All shares of Purchaser’s common
stock to be issued hereunder are to be held in escrow with Leonard E. Neilson,
Attorney at Law, until the $300,000 financing is completed, at which time,
provided all other terms of Closing are satisfied, the Closing will be effected
and the shares of common stock will be released from escrow and the $50,000 will
be delivered to Williams Investment Company as per the terms of this Agreement.








8







SECTION 9  Conditions Precedent to the Obligations of Seller.  All obligations
of Seller under this Agreement contemplated hereby are subject to the
fulfillment, prior to or as of the Closing, as indicated below, of each of the
following conditions:




(a)

The representations and warranties by or on behalf of Purchaser contained in
this Agreement, or in any certificate or document delivered pursuant to the
provisions hereof or in connection herewith, will be true and correct at and as
of the date of Closing as though such representations and warranties were made
at and as of such time.




(b)

Purchaser will have performed and complied with, in all material respects, all
covenants, agreements, and conditions required by this Agreement to be performed
or complied with by it prior to or at the Closing.




(c) No preliminary or permanent injunction or other order, decree or ruling
issued by a court or other governmental authority of competent jurisdiction nor
any statute, rule, regulation or executive order promulgated or enacted by any
governmental authority of competent jurisdiction will be in effect which would
have the effect of (i) making the consummation of the Agreement or any of the
transactions contemplated by this Agreement illegal, or (ii) otherwise
prohibiting the consummation of the Agreement or any of the transactions
contemplated hereby.




(d)

On or before the Closing, the Purchaser’s Board of Directors will have approved,
in accordance with applicable provisions of state corporation law and any other
applicable law, the execution and delivery of this Agreement and the
consummation of the transactions contemplated herein and will have submitted
same to the Purchaser stockholders, if applicable, for approval and shall have
obtained all applicable shareholder approvals, in accordance with such state
corporation law and any other applicable law.




(e)

On or before the Closing, Purchaser shall have effected the 7.75 share for one
share of common stock forward stock split contemplated by this Agreement.




(f)

On or before the Closing, Purchaser will have delivered to Seller certified
copies of resolutions of the Purchaser Board of Directors and, if shareholder
approval is required, the shareholders of Purchaser, approving and authorizing;




(i)

The execution, delivery and performance of this Agreement and all necessary and
proper actions to enable Purchaser to comply with the terms of this Agreement;




(ii)

The appointment of Anna Gluskin and Brian Lukian to the Purchaser Board of
Directors; and




(iii) All other matters set forth or contemplated herein.




(g)

The capitalization of Purchaser will be the same as described in Section 7(g)
above.




(h)

The Purchaser’s shares of common stock to be issued and delivered to Seller at
the Closing will have been duly authorized and, when issued, will be deemed
validly issued, nonassessable and fully paid under the provisions of applicable
federal and state law, to be issued in a private, nonpublic offering in
compliance with all federal, state and applicable securities laws.





9









(i)

Seller will have completed its financial and legal due diligence investigation
of Purchaser with results thereof satisfactory to it in its sole and exclusive
discretion.




(j) All appropriate and necessary governmental and regulatory filings of
Purchaser in connection with this Agreement and the transactions contemplated
hereby will be made by Purchaser and all necessary governmental and regulatory
consents to this Agreement and the transactions contemplated hereby required to
be obtained by Purchaser will have been received.




SECTION 10

Conditions Precedent to the Obligations of Purchaser.   All obligations of
Purchaser under this Agreement contemplated hereby, are subject to the
fulfillment, prior to or at the Closing as indicated below, of each of the
following conditions:




(a)

The representations and warranties by Seller contained in this Agreement or in
any certificate or document delivered pursuant to the provisions hereof or in
connection herewith, will be true and correct at and as of the date of the
Closing as though such representations and warranties were made at and as of
such times;




(b)

Seller will have performed and complied with, in all material respects, all
covenants, agreements, and conditions required by this Agreement to be performed
or complied with by them;




(c)

On or before the Closing, Seller will have delivered to Purchaser evidence of
ownership and its right to sell and transfer the Products and all products,
formulas, processes, proprietary technology and/or patents and patent
applications underlying products;




(d)

This Agreement and the transactions contemplated hereby will be permitted by
applicable federal and state law;




(e)

Prior to the Closing, Seller will have arranged for and caused to be raised
financing of a minimum of $300,000, to be used by Purchaser for its business
endeavors subsequent to the Closing, and that of the minimum amount of financing
to be raised by Seller, $50,000 will be paid at the Closing to Williams
Investment Company and/or its assigns and designees for services rendered in
connection with the execution of the Agreement and the transactions contemplated
hereby; and




(f)

Prior to or at the Closing, Purchaser must receive from Seller and/or its
assigns an “investment letter” or other equivalent document providing
representations that the shares of common stock to be issued pursuant to this
Agreement are, among other things;




(i)

Being acquired for investment purposes and not with a view to public resale;




(ii)

Being acquired for the investor’s own account; and




(iii)

 Are restricted and may not be resold except pursuant to a registration
statement or in reliance upon an exemption to registration under the Securities
Act.




SECTION 11

Survival.  The representations and warranties contained in this Agreement and
any other document or certificate relating hereto will survive and continue in
full force and effect for a period of six (6) months after the Closing of the
Agreement.





10







SECTION 12  Indemnification.




(a)

From and after the Closing of this Agreement, Purchaser agrees to indemnify,
defend and hold harmless Seller against any costs or expenses (including
reasonable attorneys' fees), judgments, fines, losses, claims, demands,
liabilities, damages and deficiencies, including interest and penalties,
incurred or suffered in connection with any claim action, suit, proceeding or
investigation, whether civil, criminal or administrative, arising out of matters
existing or occurring prior to the Closing, whether asserted or claimed prior
to, at or after the Closing, including, without limitation, all losses, claims,
damages, costs, expenses, liabilities, judgments or settlement amounts based in
whole or in part on, or arising in whole or in part out of, or pertaining to
this Agreement or the transactions contemplated hereby to the fullest extent
that Seller could have been permitted under applicable state laws and its
certificate of incorporation, bylaws and other agreements in effect on the date
hereof to indemnify such individual.




(b)

From and after the Closing of this Agreement, Seller agrees to indemnify, defend
and hold harmless Purchaser and each person who is now, or has been at any time
prior to the date of this Agreement, or who becomes prior to the Closing a
director or executive officer of Purchaser, against any costs or expenses
(including reasonable attorneys' fees), judgments, fines, losses, claims,
demands, liabilities, damages and deficiencies, including interest and
penalties, incurred or suffered in connection with any claim action, suit,
proceeding or investigation, whether civil, criminal or administrative, arising
out of matters existing or occurring prior to the Closing, whether asserted or
claimed prior to, at or after the Closing, which is based in whole or in part
on, or arising in whole or in part out of the fact that such person is a party
to this Agreement or is or was a director or officer of Purchaser including,
without limitation, all losses, claims, damages, costs, expenses, liabilities,
judgments or settlement amounts based in whole or in part on, or arising in
whole or in part out of, or pertaining to this Agreement or the transactions
contemplated hereby to the fullest extent that Purchaser could have been
permitted under applicable state laws and its certificate of incorporation,
bylaws and other agreements in effect on the date hereof, to indemnify such
individual.




(c)

Any indemnified party wishing to claim indemnification under subsection (a) or
(b) of this Section 12, upon learning of any such claim, action, suit,
proceeding or investigation, will promptly notify Purchaser if under subsection
(a), or Seller if under subsection (b).  However, failure to so notify the
appropriate party will not relieve the indemnifying party from any liability
which it may have under this Section 12, except to the extent such failure
materially prejudices such party.  In the event of any such claim, action, suit,
proceeding or investigation, (i) the indemnifying party will have the right to
assume the defense thereof and will not be liable to any such indemnified party
in connection with the defense thereof; (ii) the indemnified party will
cooperate in all respects as requested by the indemnifying party in the defense
of any such matter; and (iii) the indemnifying party will not be liable for any
settlement effected without its prior written consent, which consent will not be
unreasonably withheld; provided, however, that the indemnifying party will not
have any obligation hereunder to any indemnified party if and when a court will
ultimately determine, and such determination will have become final, that the
indemnification of such indemnified party in the manner contemplated hereby is
prohibited by law.














11









SECTION  13

Nature of Representations.   All of the parties hereto are executing and
carrying out the provisions of this Agreement in reliance solely on the
representations, warranties, covenants and agreements contained in this
Agreement and the other Transaction Documents delivered at the Closing and not
upon any representation, warranty, agreement, promise or information, written or
oral, made by the other party or any other person other than as specifically set
forth herein.




SECTION  14

Documents at Closing.   At the Closing, the following documents will be
delivered:




(a)

Seller will deliver, or will cause to be delivered, to Purchaser the following;




(i)

All requisite and necessary documents evidencing Seller’s sole and exclusive
ownership of the Products and all underlying products, formulas, processes,
proprietary technology and/or patents and patent applications, free and clear of
all liens, mortgages, pledges, security interests, prior assignments or
encumbrances, and any restrictions on transfer, and that it has the unencumbered
right to sell and transfer its entire right, title and interest in the Products,
including, but not limited to all patents and patent applications, to Purchaser
as contemplated hereby;




(ii) All requisite and necessary documents to transfer the ownership and all
rights, title and interest in the Products to Purchaser including, but not
limited to all requisite and notarized Patent Assignments related to the patents
and patent applications underlying the Products, for filing by Purchaser with
the USPTO and any foreign patent office that is relevant;




(iii)

 Such other instruments, documents and certificates, if any, as are required to
be delivered pursuant to the provisions of this Agreement; and




(iv) All other items, the delivery of which is a condition precedent to the
obligations of Purchaser, as set forth in Section 10 above.




(b)

Purchaser will deliver or cause to be delivered to Seller;




(i)

Stock certificates representing those securities of Seller and or its assignees,
to be issued to Seller as per Section 3 hereof;




(ii)

Certified copies of resolutions adopted by Purchaser’s Boards of Directors
approving this Agreement and the transactions contemplated hereunder;




(iii) Such other instruments and documents as are required to be delivered
pursuant to the provisions of this Agreement; and




(iv) All other items, the delivery of which is a condition precedent to the
obligations of Seller as set forth in Section 9 hereof.




SECTION  15

Finder’s Fees.   Purchaser represents and warrants to Seller, and Seller
represents and warrants to Purchaser, that except as otherwise set forth herein
or by separate agreement, none of them, or any party acting on their behalf, has
incurred any liabilities, either





12







express or implied, to any “broker” or “finder” or similar person in connection
with this Agreement or any of the transactions contemplated hereby.




SECTION  16

Termination.   This Agreement may be terminated prior to the Effective Date as
set forth below:




(a)

By mutual written consent of all the parties hereto;




(b)

By Purchaser or Seller if the Closing will not have occurred on or before
February 29, 2012. (the “Termination Date”); provided, however, that the right
to terminate this Agreement under this Section 16(b) will not be available to
any party whose failure to fulfill any obligation under this Agreement has been
the cause of or resulted in, the failure of the Closing to occur on or before
the Termination Date;




(c)

By Purchaser or  Seller if any governmental entity;




(i)

Will have issued an order, decree or ruling or taken any other action (which the
parties will use their reasonable best efforts to resist, resolve or lift, as
applicable) permanently restraining, enjoining or otherwise prohibiting the
transaction contemplated by this Agreement and such order, decree, ruling or
other action will have become final and nonappealable; or




(ii)

Will have failed to issue an order, decree or ruling or to take any other action
and such denial of a request to issue such order, decree, ruling or take such
other action will have become final and nonappealable (which order, decree,
ruling or other action the parties will have used their reasonable best efforts
to obtain); if such action under (i) and/or (ii) is necessary to fulfill the
conditions set forth in Sections 9 and 10, as applicable;




(d)

By Purchaser or Seller if one of the other parties will have breached or failed
to perform any of its representations, warranties, covenants or other agreements
contained in this Agreement, such that the conditions set forth in either
Section 9 or Section 10 are not capable of being satisfied on or before the
Termination Date.




SECTION  17

Effect of Termination.   In the event of termination of this Agreement by any of
the parties hereto as provided in Section 16 (other than Section 16(d)), this
Agreement will forthwith become void and there will be no liability or
obligation on the part of any of the parties or their respective officers or
directors.




SECTION  18

Miscellaneous.   




(a)

Further Assurances.   At any time and from time-to-time after the Closing, each
party will execute such additional instruments and take such action as may be
reasonably requested by the other party to confirm or perfect title to any
property transferred hereunder or otherwise to carry out the intent and purposes
of this Agreement.




(b)

Waiver.   Any failure on the part of any party hereto to comply with any of its
obligations, agreements or conditions hereunder may be waived in writing by the
party (in its sole discretion) to whom such compliance is owed.








13









(c)

Amendment.   This Agreement may be amended only in writing as agreed to by all
parties hereto.




(d)

Notices.   All notices and other communications to any party hereto will be in
writing and deemed to have been given if delivered in person or sent by prepaid
first class registered or certified mail, return receipt requested, by Federal
Express, facsimile or e-mail to other party.




(e)

Headings.  The section and subsection headings in this Agreement are inserted
for convenience only and will not affect in any way the meaning or
interpretation of this Agreement.




(f)

Counterparts.   This Agreement may be executed simultaneously in two or more
counterparts, each of which will be deemed an original, but all of which
together will constitute one and the same instrument.  The delivery by
facsimile, e-mail or other electronic medium of an executed counterpart of this
Agreement will be deemed to be an original and will have the full force and
effect of an original executed copy.




(g)

Binding Effect.   This Agreement will be binding upon the parties hereto and
inure to the benefit of the parties, their respective heirs, administrators,
executors, successors and assigns.




(h)

Entire Agreement.   This Agreement and the Attachments and exhibits annexed
hereto, constitute the entire agreement of the parties covering everything
agreed upon or understood in the transaction. There are no oral promises,
conditions, representations, understandings, interpretations or terms of any
kind as conditions or inducements to the execution hereof.




(i)

Severability.   If any part of this Agreement is deemed to be unenforceable, the
balance of the Agreement will remain in full force and effect.




(j)

Responsibility and Costs.   Whether the Closing of this Agreement occurs or not
and, except as otherwise set forth below, all fees, expenses and out-of-pocket
costs including, but not limited to, fees and disbursements of counsel,
financial advisors and accountants and expenses associated with fulfillment of
the obligations set forth herein, that are incurred by the parties hereto will
be borne solely and entirely by the party that has incurred such costs and
expenses, unless the failure to consummate the Agreement constitutes a breach of
the terms hereof, in which event the breaching party will be responsible for all
costs of all parties hereto.  




(k)

Legal Representation.  The parties hereto acknowledge and agree that each
respective party is represented by the same legal counsel, Leonard E. Neilson,
Attorney at Law, and that each party hereby waives any existing or potential
conflict of interest that may exist or occur by such common legal
representation.




(l)

Governing Law.   This Agreement will be governed and construed in accordance
with the laws of the State of Utah without regard to principles of conflicts of
law.










[Signatures on Following Page]





14







IN WITNESS WHEREOF, the parties hereto have hereunder set their hands, the day,
month and year first hereinabove written, and they hereby acknowledge that this
Patent Acquisition Agreement fully and completed sets forth their entire
agreement.




“Purchaser”:

“Seller”:




Eastgate Acquisitions Corporation










By:

/S/ Geoff Williams

By:

/S/ Anna Gluskin

       GEOFF WILLIAMS,  President

       

ANNA GLUSKIN






15







ATTACHMENT  NO.  1




PRODUCTS TO BE ACQUIRED




NanoEssentials, Inc. is a new company, working in development of innovative
remedies, where proven safety and efficacy of traditional well-known natural
compounds amalgamated with cutting edge modern biopharmaceutical technologies
for enhanced delivery and improved activity of these medicines.

Recently the company successfully developed several prominent nutraceutical
products for health support and treatment of some difficult-to-treat conditions.
The challenging task – combination of several essential oils in a formulation,
suitable for oral consumption without activity losses and with suppressed
irritation of GIT along with efficient taste masking – was effectively resolved
using proprietary self-nanoemulsifying platform.  Incorporation of vitamin D
into another nanoemulsion vehicle allowed greatly improve efficacy and
convenience of use. Importantly, the product has a very pleasant taste and can
be easily dispensed in any conditions.




Nanoessentials’ products

Name

Active components

Description

Indications / Use

Patent status

Nano E-drops

Essential oils combination in self- nanoemulsifying vehicle

Concentrated solution of essential oils in alcohol with some pharmaceutical
additives.

After dilution with water forms nanoemulsion with good taste and excellent
absorption.

Cystitis treatment efficacy > 80% success rate

For treatment of cystitis, urinary tract infections (UTI) and bladder problems,
caused by E.coli.  

Add 10-40 drops to 20-50 mL water; take 3 times a day 15 minutes before meal for
7-21 days.

Patent pending
(patent application was submitted in Aug. 2011)

Nano E2-drops

Essential oils combination in self-nanoemulsifying vehicle

Solution of essential oils in alcohol. After dilution with water forms
nanoemulsion

Supporting treatment / prophylactics

To prevent recurrence of the disease after treatment with Nano E-drops. Use 5-10
drops with water 1-2 times a day

Patent pending
(patent application was submitted in Aug. 2011)

Ladies’ douche after Nano E-drops

Grapefruit seed extract with essential oil

Composition with strong antibacterial and antifungal action.

To treat the vaginal irritation and fungal infections during Nano E-drops use.
Dilute 5-10 drops in one glass of water and use for vaginal irrigation once a
day for 7-14 days.

Know-how for composition

Essential D  (Vitamin D3 nanoemulsion)

Nanoemulsion with vitamin D3 (Cholecalciferol) 10,000 IU/mL

Vitamin D3 in oil-in-water nanoemulsion for oral consumption. Highly
bioavailable product with fast absorption and pleasant taste, fast and complete
absorption directly in oral cavity.

Vitamin D deficiency, osteoporosis prevention, winter depression prophylactics.

4-20 drops per day orally.

Patent pending (app. preparation in process)

Wart and papilloma treatment

Essential oils combination in proprietary vehicle.

Concentrated solution of essential oils in volatile vehicle. Forms film after
application providing extended local release of active components.

To treat warts and papilloma.

Apply small amount topically once a day.




Know-how for composition and manufacturing process

Ketoconazole lacquer

Ketoconazole 10%  in proprietary deeply penetrating vehicle.

Nail lacquer for application on damaged nails. Highly effective  

Onychomicosis. Apply on the damaged nail as usual nail polish once a week.

Know-how for composition and manufacturing process

Dandruff lotion

Grapefruit seed extract, essential oils

Lotion for dandruff treatment

Dandruff.

Apply small amount on the scalp 2-3 times a week for 10-30 minutes, and wash
out.




Know-how for composition  

Nano L-drops

Essential oils in self-nanoemulsifying vehicle in soft gelatin capsules

Liver health support

Restore liver health.

1 soft gelatin capsule 3 times a day 15 minutes before meal

Patent pending (app. preparation in process)

Nano U-drops

Essential oils in self-nanoemulsifying vehicle

Stomach ulcers and other gastro-intestinal infections

Stomach and duodenal ulcers; H. pylori  caused gastro-intestinal infections.

Add 10-40 drops to 20-50 mL water; take 3 times a day 15 minutes before meal




Know-how for composition  

RadioGuard

Complex of membranotropic antioxidants in chewable tablet

Protects cells and cell membranes from radiation damage

Ionizing radiation, x-ray tests, radiotherapy, frequent air flights




Know-how for composition  

Oral rinse

Long acting bioadhesive nanoemulsion

Highly effective bioadhesive nanoemulsion with extended antibacterial action ,
not staining for teeth

Periodontitis, Gingivitis, bad breath.

Rinse oral cavity 1-4 times a day with 5-10 mL of the composition




Know-how for composition and manufacturing process

Natural oil based cream for arthritis  and muscle pain

Essential oil anti-inflammatory combination in nanoemulsion cream

Excellent product for joint and muscle pain management

Arthritis, muscle pain, rheumatic pain, sport injuries




Patentable (TBD)




Other products

Patentable (TBD)

Patentable (TBD)

Patentable (TBD)

Patentable (TBD)

Patentable (TBD)

Skin cream

Concentrated vitamin D3 cream

Skin repairing and conditioning soft cream   

Cracked damaged skin,  psoriasis, eczema

Know-how for composition and manufacturing process

Chewable tablet for prophylactics of heart diseases

Acetylsalicylic acid + succinic acid + Coenzyme Q10

Convenient drug combination for heart protection

Heart diseases, ischemia, high blood pressure

Patentable (TBD)

Glucose control natural extract

Banaba extract with corosolic acid in formulation with improved bioavailability

Sublingual chewable tablet and soft gelatin capsules for glucose metabolism
control and weight maintenance

Pre-diabetes, Diabetes




Patent pending (app. preparation in process)

Anticonvulsant oral spray

Benzodiazepine derivative in proprietary vehicle for treatment of acute seizures
and epilepsy.

Oral spray

Emergency treatment of acute seizures and epilepsy instead of intravenous
intervention




Patent pending (app. preparation in process)














17





